DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment of 21 December 2021 has been entered.
Disposition of claims:
	Claims 26, 29, 32-34, 40, and 42 have been amended.
	Claims 1-22, 24-25, 27, 30-31, and 35-36 are cancelled.
	Claims 23, 26, 28-29, 32-34, and 37-43 are pending.
The amendment to claim 29 has overcome the objection to claim 29 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 40 has overcome the objection to claim 40 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 42 has overcome the objection to claim 42 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 26 has overcome the rejection of claim 26 under 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 32 has overcome the rejection of claim 32 under 35 U.S.C. 112 (pre-AIA ), fourth paragraph set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 33-34 has overcome the rejections of claims 33-34 under 35 U.S.C. 112 (pre-AIA ), fourth paragraph set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see p. 12 of the reply filed 21 December 2021, with respect to the objection to claim 29 set forth in the last Office action have been fully considered and are persuasive.  The objection to claim 29 set forth in the last Office action has been withdrawn. 

Applicant’s arguments, see p. 12 of the reply filed 21 December 2021, with respect to the objections to claims 40 and 42 set forth in the last Office action have been fully considered and are persuasive.  The objections to claims 40 and 42 set forth in the last Office action have been withdrawn.

Applicant’s arguments, see p. 12 of the reply filed 21 December 2021, with respect to the rejection of claim 26 under 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action have been fully considered and are persuasive.  The rejection of claim 26 under 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action has been withdrawn. 

Applicant’s arguments, see p. 12 of the reply filed 21 December 2021, with respect to the rejection of claim 32 under 35 U.S.C. 112 (pre-AIA ), fourth paragraph set forth in the last Office action have been fully considered and are persuasive.  The objection to claim 29 set forth in the last Office action has been withdrawn.

Applicant’s arguments, see p. 12 of the reply filed 21 December 2021, with respect to the rejections of claims 33-34 under 35 U.S.C. 112 (pre-AIA ), fourth paragraph set forth in the last Office action have been fully considered and are persuasive.  The rejections of claims 33-34 under 35 U.S.C. 112 (pre-AIA ), fourth paragraph set forth in the last Office action have been withdrawn.

Allowable Subject Matter
Claims 23, 26, 28-29, 32-34, and 37-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As outlined in paragraphs 10-67 of the Office action of 08 April 2021, Mizuki et al. (US 2008/0124572 A1) (hereafter “Mizuki”) is a representation of the closest prior art. However, as described in the Office action of 08 April 2021, Mizuki does not disclose a compound that meets the limitations of the current claim 23. As outlined in the Office action of 08 April 2021, Mizuki does disclose position isomers of compounds that meet the limitations of the current claim 23, the position isomers differing in the bonding position of one of the carbazolyl groups. However, as outlined above, Applicant’s arguments regarding the obviousness of position isomers of compounds that meet the 
In sum, claims 23, 26, 28-29, 32-34, and 37-43 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786